Title: From George Washington to John Hancock, 25 September 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Harlem Heights Septr 25th 1776.

Having wrote you fully on sundry important Subjects this morning, as you will perceive by the Letter which accompanies this, I mean principally now to inclose a Copy of a Letter, received from Genl Howe on Sunday evening with the Lists of the prisoners in his Hands—of those in our possession belonging to the Army immediately under his Command, & of my Answer, which were omitted to be put in the Other.
His Letter will discover to Congress his refusal to exchange Lord Stirling for Mr McDonald, considering the latter, only as a Major. they will be pleased to determine how he is to be ranked in future.
The number of prisoners according to these Returns, is greater than what we expected; However I am inclined to believe, that among those in the List from Long Island, are several Militia of Genl Woodhulls party, who were never arranged in this Army. As to those taken on the 15th they greatly exceed the

Number that I supposed fell into their Hands in the retreat from the City. At the time that I transmitted an Account of that affair, I had not obtained Returns & took the matter upon the Officers Reports. they are difficult to get with certainty at any time. In the skirmish of Monday Sennight, they could not have taken but very few.
Before I conclude, I shall take occasion to mention, that those returns made with such precision, and the difficulty that will attend the proposed exchange on account of the dispersed and scattered state of the prisoners in our Hands, will clearly evince the necessity of appointing Commissarys and proper persons to superintend & conduct in such instances. This I took the liberty of urging more than once, as well on account of the propriety of the measure, and the saving that would have resulted from It, as that the prisoners might be treated with humanity and have their wants particularly attended to.
I would also observe, as I esteem It my duty—that this Army is in want of almost every necessary—Tents—Camp Kettles—Blankets & Cloaths of all kinds; But what is to be done with respect to the Two last Articles I know not, as the term of Inlistment will be nearly expired by the time they can be provided. This may be exhibited as a further proof of the disadvantages attending the levying of an Army upon such a footing, as never to know how to keep them without injuring the public or incommoding the Men. I have directed the Colonel or Commanding Officer of each Corps to use his endeavours to procure such Cloathing as are absolutely necessary, but at the same time I confess, that I do not know how they are to be got. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

